            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

DERRICK S. GALVIN                                            PLAINTIFF

v.                         No.1:18-cv-87-DPM

R. JONES, Sergeant,
Varner Unit/VSM, ADC, et al.                              DEFENDANTS

                                 ORDER
     On de novo review, the Court adopts Magistrate Judge Kearney's
recommendation, NQ 8, and overrules Galvin's objections, NQ 17.       FED.

R. Crv. P. 72(b)(3).   Galvin's complaint will be dismissed without
prejudice for failure to state a claim.   Denton v. Hernandez, 504 U.S. 25,
32-33 (1992).    This dismissal counts as a "strike" for purposes of 28
U.S.C. § 1915(g).   All other motions are denied as moot.     NQ 13, 15-16
& 18-19.        An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith.           28 U.S.C.
§ 1915(a)(3).

     So Ordered.



                                   D.P. MarshallJr.
                                   United States District Judge
